Citation Nr: 1018012	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  08-24 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for left 
latissimus/trapezius strain, claimed as upper back pain 
associated with service-connected paralysis of the long 
thoracic nerve with left winged scapula.

3.  Entitlement to service connection for neck pain with 
numbness and tingling, claimed as upper back pain associated 
with service-connected paralysis of the long thoracic nerve 
with left winged scapula.

4.  Entitlement to service connection for right winged 
scapula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to 
November 2006.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision by the Fargo, 
North Dakota, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the Veteran's 
claims of entitlement to service connection for left 
latissimus/trapezius strain and neck pain with numbness and 
tingling (both claimed as upper back pain associated with 
service-connected paralysis of the long thoracic nerve with 
left winged scapula), right winged scapula, hearing loss, and 
tinnitus.

The Board notes that in April 2009, prior to the 
certification of the appeal to the Board, the Veteran 
submitted correspondence via his representative expressly 
withdrawing his appeal of the denial of service connection 
for hearing loss.  The matter having been properly withdrawn, 
the Board considers this issue to be no longer in 
controversy.  38 C.F.R. § 20.204 (2009).

In December 2009, the appeal was certified to the Board.  In 
February 2010, the Veteran and his representative appeared at 
the RO to submit oral testimony in support of his claim 
before the Board at a videoconference hearing presided over 
by the undersigned Veterans Law Judge.  A transcript of this 
hearing has been obtained and associated with the claims 
file.

For the reasons that will be discussed below, the appeal as 
it pertains to the issues of entitlement to service 
connection for left latissimus/trapezius strain, neck pain 
with numbness and tingling and right winged scapula is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant and his 
representative if further action is required on their part.


FINDINGS OF FACT

Tinnitus had its onset during active duty.


CONCLUSION OF LAW

Tinnitus was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim of entitlement to service 
connection for tinnitus, as the benefit sought on appeal is 
being granted in full, as discussed below, the Board finds 
that any error related to the Veterans Claims Assistance Act 
of 2000 (VCAA) (Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2009)) on this claim is moot.  See 38 
U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2009); Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Therefore, there is no need to 
engage in any analysis with respect to whether the notice 
requirements of the VCAA or whether VA's duty to assist the 
Veteran in the development of his tinnitus claim have been 
satisfied.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (2009).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Generally, a chronic disease will be considered to have 
been incurred in service under the circumstances outlined in 
this section even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a).  In 
claims for service connection for organic diseases of the 
nervous system, of which tinnitus may be regarded as one, the 
disease must have become manifest to a degree of 10 percent 
or more within one year from the date of the Veteran's 
separation from service to be presumed to have been incurred 
in service.  38 C.F.R. § 3.307.  However, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's military service records and personal 
statements and oral testimony establish that he served in the 
United States Air Force as an armament specialist for B-52 
bombers.  According to the Veteran's credible hearing 
testimony in this regard, his duties required him to work in 
close proximity to military aircraft on the flightline, where 
he was continuously exposed to aircraft engine noise for most 
of the days of the week.  He reported that his duties 
involved testing the weapons systems of armed aircraft on the 
flightline, which required their engines to be active so as 
to provide power to their electronics.  The Veteran testified 
that he used hearing protection whenever he was working on 
the flightline.  Post-service, he was only exposed to very 
occasional and minimal noise and his current occupation was 
in an office environment where no such noise exposure 
existed.

The Veteran's service treatment records show no diagnosis of 
or treatment for complaints relating to tinnitus.  The 
Veteran separated from active duty in November 2006.  On VA 
audiological examination in February 2007, the Veteran 
reported having symptoms of tinnitus since active duty, with 
current symptoms unilaterally affecting only his left ear and 
being episodic, occurring 2 - 3 times per day and lasting up 
to a minute.  In a March 2007 addendum to the February 2007 
audiological examination, the VA examiner expressed her 
opinion that the Veteran's left tinnitus was "more likely 
due to significant noise exposure."  

The Board has considered the evidence discussed above and 
finds that it is in relative equipoise regarding the merits 
of the Veteran's claim for VA compensation for tinnitus.  
Although tinnitus is not clinically shown in service as there 
is no mention of this disability in the Veteran's service 
treatment records, there is a clinical diagnosis shown on 
audiological examination in February 2007, within three 
months following his separation from service in November 
2006.  In this regard, 38 C.F.R. § 4.87, Diagnostic Code 
6260, provides for the assignment of a minimally compensable 
10 percent evaluation for tinnitus, whether it is 
subjectively perceived in one ear, both ears, or inside the 
head.  See also VAOPGCPREC 2-2003; Smith v. Principi, 17 Vet. 
App. 168, 170 (2003).  Therefore, the clinical evidence 
demonstrates onset of tinnitus as an organic disease of the 
nervous system, manifested to a compensable degree of 
impairment, within the one-year presumptive period provided 
by regulations.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  In 
any case, even without the benefit of the presumption, the VA 
audiologist's addendum opinion of March 2007 has clinically 
linked the Veteran's tinnitus to significant noise exposure.  
His military records and credible testimony indicate that his 
only opportunity to have been exposed to such significant 
noise would have been during active service while working on 
the flightline in close proximity to aircraft with their 
engines activated.  Therefore, the evidence shows that 
service connection for tinnitus could be allowed on either a 
direct or presumptive basis.  Resolving any remaining doubt 
in the Veteran's favor, the Board will allow his appeal.  
Service connection for tinnitus is thus granted.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for tinnitus is granted.


REMAND

With respect to the Veteran's claims for VA compensation for 
left latissimus/trapezius strain, neck pain with numbness and 
tingling (both claimed as upper back pain associated with 
service-connected paralysis of the long thoracic nerve with 
left winged scapula) and right winged scapula, the Board 
notes that at the Veteran's February 2010 videoconference 
hearing, he reported that he had recently consulted an 
orthopedic surgeon about the aforementioned claimed 
disabilities.  According to his statements, he underwent a 
basic clinical evaluation, which included range of motion 
testing and testing for perceived tenderness on palpation of 
his affected areas, as well as a review of his medical 
history as presented in his clinical records.  The orthopedic 
surgeon reportedly told the Veteran that he would consider 
the findings obtained and planned thereafter to schedule the 
Veteran for another more thorough examination, after which he 
would present an opinion regarding any orthopedic disability 
diagnosed.  The presiding Veterans Law Judge advised the 
Veteran and his representative to request that the orthopedic 
surgeon provide a nexus opinion as well, addressing whether 
it was as likely as not that the diagnosis or diagnoses 
presented on examination were related to the Veteran's 
military service.  Additionally, the Veteran reported that he 
was receiving private chiropractic therapy for symptoms 
associated with these claimed disabilities.  At the close of 
the February 2010 videoconference hearing, the Board agreed 
to hold the record open for 30 days to allow the Veteran the 
opportunity to obtain the records relating to his 
consultation with the private orthopedic surgeon and his 
private chiropractic treatment for admission into evidence.  
A review of the claims file, however, shows that no clinical 
records were received from the Veteran since the February 
2010 videoconference hearing.  Therefore, in view of their 
obvious relevance to the claims on appeal, the case should be 
remanded so that VA may attempt to obtain these records on 
the Veteran's behalf, pursuant to its duty to assist him in 
developing evidence pertinent to his claims.  (38 U.S.C.A. § 
5103A (West 2002); See also Leap v. Derwinski, 2 Vet. App. 
404, 405 (1992); White v. Derwinski, 1 Vet. App. 519, 521 
(1991); Murphy v. Derwinski, 1 Vet. App. 78, 82 (1990): VA 
regulations require that it seek to obtain requested private 
or non-Federal evidence that is pertinent and specific to the 
claim.) 

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO should contact the Veteran and 
request that he provide a detailed list 
of all healthcare providers, both VA and 
private, who treated him for left 
latissimus/trapezius strain, neck pain 
with numbness and tingling, and right 
winged scapula.  After obtaining the 
necessary waivers, the RO should obtain 
copies of those pertinent records not 
already associated with the evidence.  
These records should include, but are not 
limited to, those pertaining to his 
private chiropractic therapy and to his 
consultation with an orthopedic surgeon 
with regard to his aforementioned claimed 
disabilities, as reported by him at the 
February 2010 videoconference hearing.  

If the RO is unable to obtain any records 
identified as relevant by the Veteran, it 
should state the reasons why such records 
were unobtainable.

2.  After the above development has been 
undertaken, the RO should review the 
claims file to ensure that the 
aforementioned development and remand 
instructions have been fully and 
properly executed.  Any noncompliance 
found should be rectified with the 
appropriate development.  

3.  Thereafter, the RO should 
readjudicate the Veteran's claims of 
entitlement to service connection for 
left latissimus/trapezius strain and 
neck pain with numbness and tingling 
(both claimed as upper back pain 
associated with service-connected 
paralysis of the long thoracic nerve 
with left winged scapula) and right 
winged scapula.  If any benefit sought 
on appeal is denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further appellate review, 
if appropriate.  The Board intimates no 
opinion as to the outcome in this case 
by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


